DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered. In reference to applicant’s arguments with respect to the applied prior art not teaching the new added limitation, although the applied prior art does not specifically describe the fault severity being estimated based on a calculated phase resistance and the operating speed of the motor, paragraph 0076 as pointed out by applicant (remarks, pg. 5) clearly describes Faraday’s law of induction teaches the subject matter added to claim 1. Faraday’s law teaches that as more turns are shorted, more current flows at a given speed. Applicant has amended claim 1 to include well known information, supported by Faraday’s law of induction. The examiner would introduce a new reference to show that the new limitation is a well-known fact in the art.
Additionally, the preamble of claim 1 is directed to a “Method that estimates a number of shorted coils in a motor”, but the body of the claim does not provide any relationship between estimating a fault severity of inter turn short circuit faults based on a calculated phase resistance and an operating speed of the motor, and estimating the number of shorted coils of the motor.


Response to Amendment
The amendment filed 7/5/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The original documents do not include any description related to the fault severity of inter turn short circuit faults being estimated based on a calculated phase resistance and an operating motor speed. The detailed description of the invention (equations 20 and 21) do not include any variables related to the operating motor speed. The specification (paragraph 0076) only describes a relationship between an operating motor speed, a short circuit current, and the fault severity. Applicant is required to cancel the new matter in the reply to this Office Action.
Additionally, applicant’s needs to point out where in the specification we can find that in addition to the variables recited in claim 1, the fault severity can be estimated based on a self-inductance of the shorted turns.
Also, claim 9 has been amended to include in addition to the variables listed in claim 1, the estimation of the fault severity is based on a short circuit current. The equations 20 and 21 do not have any parameters related to the short circuit current. Applicant may amend claim 9 to recite that the fault severity can also be estimated using the short circuit current and the operating speed of the motor.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims need to clearly point out what applicant invention is based on instead of reciting what it does not include. Limitations directed to parameters that do not affect applicant’s invention should not be part of the claimed language. Claim 9 should only include what parameters affect the estimation of the fault severity.
6.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Please review paragraph 3 above.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Gerada (US Publication 20160041228), Kliman et al (US Patent 6262550), and further 

in view of Zafarani et al (IEEE journal Interturn Short-Circuit Faults in Permanent Magnet

Synchronous Machines: An Extended Review and Comprehensive Analysis).

Claim 1, Gerada teaches a method for estimating a fault in motor windings comprising: Calculating a phase resistance of the motor (see for example paragraph 0095); and estimating the fault severity of inter-turn short circuit faults based on the calculated resistance (ass described in paragraphs 0094-0095). Gerada does not specifically describe that the resistance is calculated based on a DC current which results from exciting the motor with DC voltage when the motor is stationary.
However, Kliman et al teaches a motor monitoring method for estimating a fault in the coils of a motor (and severity of said fault) comprising injecting the motor at standstill with DC voltage to create a resulting current and calculating a phase resistance which will be used to determine an inter-turn short circuit fault (see for example col. 8 lines 48-67 as well as step “L” described in col. 10lines 33-35).
Gerada/Kliman do not especially describe the relation between the inter turn short circuit fault and the operating speed of the motor. However, Zafarani et al describes on pages 2176-2177 (starting at step III “Comprehensive Analysis of ITSC Fault”) how Faraday’s law describes how the intensity of the inter turn short circuit fault (ITSC) is related to the current through the short circuit turns and the operating motor speed.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to measure current through a motor phase after applying a voltage signal to a stationary motor to determine the motor resistance, since monitoring the motor at start-up provides the system controller with a more accurate diagnostic method for analyzing the status of motor insulation. Additionally, as pointed out by Zafarani et al and applicant’s own description, Faraday’s law of induction supports that at a given speed the amount of short circuit current is related to the severity of the ITSC fault.
Claim 2, both Gerada and Kliman et al describe the resistance through a faulty winding being lower than the resistance through a healthy motor winding (see paragraph 0095 of Gerada).
Claim 3, The specific equation for determining the severity of the estimated motor fault is considered a design choice and is not given any patentable weight.
Claim 4, Gerada teaches in paragraph 0095 that the resistance in faulty coils show a decrease in resistance.
Claims 5-6, Gerada describes in paragraph 0078 the use of a permanent magnet synchronous motor.
Claim 7, Zafarani et al describes self-inductance is part of the estimation of the inter turn short circuit fault (see for example page 2176.
Claim 8, Gerada describes in fig. 2 the PMSM being modeled as a 3-phase inverter that generates parallel currents through a plurality of resistors, wherein each resistor Ra-Rc is connected in series to an inductor La-Lc.
Claim 9, Gerada and Kliman et al describe the fault severity (phase resistance) depending on the voltage applied to a stationary motor and a detected motor phase. Additionally, Zafarani et al describes on page 2176 that the intensity (severity of the inter turn short circuit faults considers the short circuit current.
Claims 10-11, Gerada and Kliman used microcontrollers to estimate/calculate the need parameters (see for example paragraph 0123 of Gerada and fig. 2 of Kliman et al)






Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                         10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.

/RINA I DUDA/Primary Examiner, Art Unit 2846